DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 11/19/2021, with respect to Ohmori (US 2017/0141426) have been fully considered and are persuasive.  The rejection of claims 1-10 under 35 U.S.C. § 102(a)(1) as being anticipated by Ohmori has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to an electrochemical cell comprising, among other things, a porous support substrate including a first end portion configured to be linked to the gas supply portion and the gas collection portion with the second end portion located opposite to the first end portion; the porous support substrate includes first gas channel(s) and second gas channel(s) extending from the first to second end portions; only the porous support substrate being provided between the first gas channel(s) and the second gas channel(s) and a ratio p0/L of a pitch p0 of the first gas channel and the second gas channel that are adjacent to each other to a distance L between the power generation element portion and a first end surface of the support substrate located on the first end portion side is 0.02 - 3.3.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/2/2022